 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00200-LJO-SKO

10          Plaintiff,                                   STIPULATION TO CONTINUE STATUS
                                                         HEARING
11                          v.

12   CESAR LARIOS-ORTEGA,
     RODOLFO CARDENAS-LARA,
13
            Defendants.
14

15

16          Plaintiff, United States of America, by and through its counsel of record, the United States

17 Attorney for the Eastern District of California, and defendants, CESAR LARIOS-ORTEGA and

18 RODOLFO CARDENAS-LARA, by and through their counsel, hereby agree and stipulate to continue

19 the status conference set in this matter until January 6, 2020, at 1:00 pm.

20

21          1. This matter was charged by indictment on September 19, 2019.

22          2. At the arraignment on September 23, 2019, the court set a status hearing for December 2,

23              2019, and during that period the government provided initial discovery. That discovery

24              consisted of numerous audio recordings related to the events at issue in the case.

25          3. At the request of the defense, the government is providing additional discovery that the

26              defense will need to review prior to the next hearing.

27          4. The parties stipulate that the period of time from December 2, through January 6, 2020, is

28              deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)


      STIPULATION TO CONTINUE                            1
30
 1             because it results from a continuance granted by the Court at defendants’ request on the basis

 2             of the Court’s finding that the ends of justice served by taking such action outweigh the best

 3             interest of the public and the defendant in a speedy trial.

 4

 5         IT IS SO STIPULATED.

 6
     Dated: November 26, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                      By: /s/ THOMAS NEWMAN
 9                                                        THOMAS NEWMAN
10                                                        Assistant United States Attorney

11
     Dated: November 26, 2019                             /s/ Monica Bermudez____
12                                                        MONICA BERMUDEZ
                                                          Attorney for Defendant
13                                                        RODOLFO CARDENAS-LARA
14
                                                          /s/ David Torres____
15                                                        DAVID TORRES
                                                          Attorney for Defendant
16                                                        CESAR LARIOS-ORTEGA
17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                            2
30
 1

 2                                                 ORDER

 3          IT IS ORDERED that the status hearing set for December 2, 2019, at 1:00 p.m. is continued to

 4 January 6, 2020, at 1:00 pm.

 5          IT IS FURTHER ORDERED THAT the period of time from December 2, 2019, through January

 6 6, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 7 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 8 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.

10
     IT IS SO ORDERED.
11

12 Dated:      November 26, 2019                                 /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                            3
30
